Barker, P. J.
It is conceded by all the parties that on docketing the bond as provided by chapter 10, Laws 1885, the same became a lien on all the lands owned by the collector and each of his sureties, as provided in section 20, art. 2, tit. 3, c.-ll, pt. 1, Bev. St., (7th Ed.p. 818,) which provides that “every such bond shall be a lien on all the real estate held jointly or severally by the collector or his sureties, within the county, at the time of the filing thereof; and shall continue to be such lien till its condition, together with all costs and charges which may accrue by the prosecution thereof, shall be fully satisfied.” Meither of the appellants disputed but that, as between Wadsworth and Faulkner, the mortgage by the latter to the former to secure the loan of $10,000 was a specific lien upon the premises embraced therein. The lien on Faulkner’s land secured by the docketing of the bond is a general statutory lien upon all of Faulkner’s real estate at the time of the filing thereof. There is nothing in the statute which expresses or indicates that it was the intention of the legislature that the lien created thereby should supersede or be prior to the equities of third parties existing in the lands at the time the statutory lien was created. It is the apparent purpose of the statute that, if the collector or his sureties were the owners of any real estate, the bond should become alien thereon, but there is no requirement m any statute that the collector, or either of his sureties, should be the owner of real estate, with a view of securing the public against the collector’s defalcation. Without the application of general principles of equity, this circumstance sustains the proposition that the lien was intended to be general, and not specific, and the interests of all parties having liens should be adjudicated upon the basis of their priority. There is no provision in the statute which supports the contention of the appellants that the lien created in the statute is in the nature of a mortgage, for there is no identification of any parcel of lands which is affected by the lien; and an instrument which does not describe or identify a parcel of land so the same can be located, is utterly void under the general rule of law applicable to mortgages, and the same could not be recorded as such under our statutes. The lien is in its nature and character the most like the lien of a judgment, although the statute does not provide the mode and manner of enforcing the same. Without the aid of the statute, a judgment rendered in a court of record would not be a lien upon real estate; but the same is made such by the provision that a judgment shall be a charge upon lands, tenements, and real estate, and chattels real, of every person against whom any such judgment shall be rendered, and that the same may be sold on execution issued thereon. It has also been frequently adjudicated in this state that a judgment, being a general lien on the lands of the debtor, is subject to every equity which existed against the lands in the hands of the judgment debtor, and the j udgment creditors have no preference over the equitable claims of third parties. In re Howe, 1 Paige, 125; Keirsted v. Avery, 4 Paige, 9; Cook v. Kraft, 3 Lans. 512; 2 Pom. Eq. Jur. § 721. The - doctrine is clearly and certainly established in courts of equity that prior equitable interests in a specific piece of real property have priority over a general statutory lien created subsequent to the transaction with the owner, which gives a party an interest in the particular piece of land in question. Having reached this conclusion, which sustains the judgment giving the Wadsworth mortgage priority over the lien created by the statute, the remaining questions discussed on the appeal have an easy solution.
The arrangement between the collector and James Faulkner as to the management and use to be made of the tax moneys, and that they be deposited in the bank in which he was a stockholder and an officer, and his refusal to obey *596the directions of the collector to pay the money over to the county treasurer, are sufficient to charge him with the misappropriation of the funds, and make him primarily liable on the bond, as between the collector and his co-surety. As all the interests of the appellant Hyland in the lands owned by Faulkner were acquired subsequent to the time when the equities of the collector and of Whitman were established by facts of the case, he cannot justly complain of the provisions of the decree which directs the order of sale of the premises, made with a view of protecting those equities.
The learned counsel for the appellant Hyland contends that the action was in the nature of an action at law founded upon a contract, and should have been tried as such by a jury, and not as an equitable action by the court. Hyland was not a party to the bond, and was not sued with a view of obtaining a money judgment against him, and was simply brought in as a party defendant for the purpose of ascertaining his interest, if any, in the premises which were to be sold for the purpose of enforcing such judgment as might be obtained against the parties to the bond. He did not in his answer deny any of the allegations of the complaint, and, as between him and the plaintiff, there was no issue to be determined which a party has a right to have tried by a jury.
The decree provides that the premises subject to the lien be sold by the sheriff of Livingston county in the same manner, subject to the same right of redemption in the parties interested therein, as if sold upon an execution issued upon a money judgment in a court of record. The executors of Whitman’s estate object to this provision, and insist that the sale should take place without the right of redemption, as none is given by the statute. Without affirming the proposition that the owner of the premises or the subsequent lienors have the right of redemption on a foreclosure of the lien created by the statute, we have concluded not to disturb this part of the decree, for this court, as a court of equity, possesses the unquestioned power to direct that the sale be made subject to the right of the subsequent lienors, to redeem in the mode and manner indicated by the judgment. The statute provides no special mode for enforcing the lien; and it has been intimated in a prior decision, where the nature and character of the lien were considered, that the owner of the premises and other parties having liens thereon may redeem the same as if the premises were sold on an execution issued on an ordinary judgment, we deem it prudent in this case not to give the question any further consideration. See Upham v. Paddock, 13 Hun, 571. The judgment is affirmed, with one bill of costs to the respondent, the plaintiff, to be paid by Hyland; and a bill of costs to the respondent Wadsworth, to be paid by the executors of Whitman’s estate out of any funds in their hands applicable to such a purpose.